[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed.
See Opinion and Judgment Entry. [FORD] (O'NEILL) (MAHONEY-9TH)
(Mahoney, J., Retired, Ninth Appellate District, sitting by assignment.)
ADMINISTRATIVE PROCEDURE:
If a use variance is requested, the applicant must show unnecessary hardship. In the instant matter, appellants sought a variance for a commercial use on residentially zoned property. Thus, they needed to demonstrate unnecessary hardship unique to their particular property, and show that the granting of the variance would serve the spirit of the zoning regulations.